Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022. The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashikata et al. (US 9,358,919 B2).
Regarding claim 1, Higashikata et al disclose a photodetector to be installed in a vehicle, the photodetector comprising:
a case ( the housing 1, fig.2 and 3) comprising a light receiving surface provided on an upper surface (column 5, line15-16, “In an upper surface of the housing 1, an upward convex lens 1 a is provided”)  the light receiving surface having a first region (upper portion of the housing 1) that transmits visible light and a second region (lower portion is housed in the housing 1, see fig. 2) that transmits less visible light than the first region (column 5, line 17 “The lens 1 a transmits, an infrared component and a visible light component of incident light”, The lens 1 a is on the first region (upper portion of the housing) which is a “light passing part” and the second region is enclosed in the housing 1 which transmits less visible light); 
a printed circuit board (2, figs. 2 and 3, column 5, line 25, “the substrate 2 is made of a printed wiring board”) provided to face the light receiving surface (1, see fig.2, (column 3, line 52-59) the printed circuit board 2 is arranged in parallel to the central axis Q. The central axis Q is also an optical axis of the light guiding member 5 and the lens (1 a ), so circuit board 2 can face to the light receiving surface 1 at  predetermined inclination angle); and 
a plurality of electronic components (6, 6a, figs.2 and 3)  provided on a light receiving surface side of the printed circuit board (2, the photodetection element 6 detects illuminance of the light received by the light receiving surface 6 a) the plurality of electronic components comprising a first light receiving element (6a, figs.2 and 3) configured to detect visible light (Fig.3, The photodetection element 6 detects illuminance of the light received by the light receiving surface 6 a), wherein the first light receiving element (6a)  is disposed at a first position of the printed circuit board (6, figs. 2 and 3), the first position (6) being exposed to the visible light transmitted through the first region (the ambient light is sequentially reflected at the reflective curved surface 5 b and the reflective surface 5 c to be guided to the light receiving surface 6 a of the photodetection element 6 (column 9, line 10-14) and the light guiding member 5 is located immediately under the lens 1a)  and the number of mounted electronic components (6a is disposed at the first position (6))  is smaller than the number of mounted electronic components (a plurality of connection holes 2 a) disposed at a second position of the printed circuit board, the second position being other than the first position (see fig.3). 

Regarding claim 2, Higashikata et al, as discussed in claim 1, disclose:
 	wherein only the first light receiving element (6a) among the plurality of electronic components is disposed at the first position (6) when viewed from a driver's seat of the vehicle (photodetection element 6 is shared for the lighting control of the headlights and the tail lights and for control of the air conditioner in the vehicle. The vehicle control device turns on the headlights and the tail lights when receiving the lighting command based on the detection result of the photodetection element 6 (column 9, line 60-65).

Regarding claim 4, Higashikata et al, as discussed in claim 1, disclose:
A vehicle comprising the photodetector (photodetection element 6, fig.2).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C103 as being unpatentable over Higashikata et al. (US 9,358,919 B2) in the view of Sumiya et al. (US 6, 521,882 B1).
Regarding claim 3, Higashikata et al, as discussed in claim 1, lacks a clear inclusion of a second light receiving element configured to detect light rays. Sumiya et al disclosed a plurality of photodetectors for receiving light rays and generating detection signals. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Higashikata et al with Sumiya et al accordingly in order to provide a better predetermined range to the photodetection element with respect at the right elevation angle, if desired.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272- 3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, GEORGIA EPPS can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visithttps://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.T./          Examiner, Art Unit 2878                                                                                                                                                                                              


/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878